 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11 BRYAN  ROSSY, MARK                                CASE NO.: 1:17-CV-01244-LJO-SAB
12 GUTIERREZ, JARED WAASDORP,
   and DOUGLAS MAIRS,                                [Assigned to Honorable Lawrence J. O’Neill,
13                                                   Courtroom 4]
14                              Plaintiffs,
                                                     ORDER RE JOINT STIPULATION TO
15
     vs.                                             ALLOW THE PARTIES UNTIL
16                                                   JANUARY 15, 2019, TO FILE AMENDED
   CITY OF BISHOP, a public agency                   BRIEFS IN CONNECTION WITH
17
   and/or municipal corporation; CHRIS               DEFENDANTS’ MOTION FOR
18 CARTER, individually and as Police                SUMMARY JUDGMENT OR, IN THE
19 Chief; TED STEC, individually and as
                                                     ALTERNATIVE, SUMMARY
   Police Chief; JIM TATUM,                          ADJUDICATION
20 individually; PAT GARDNER,
21 individually; and DOES 1 THROUGH                  [HEARING VACATED]
   10, inclusive,                                    DATE:    January 16, 2019
22                                                   TIME:    8:30 a.m.
23                              Defendants.          CTRM:    4
24
25                                                   COMPLAINT FILED:             September 15, 2017
                                                     TRIAL DATE:                  April 23, 2019
26
27 / / /
28
                                                       1
      __________________________________________________________________________________________________
       ORDER RE JOINT STIPULATION TO ALLOW THE PARTIES UNTIL JANUARY 15, 2019, TO FILE AMENDED
           BRIEFS IN CONNECTION WITH DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN THE
                                   ALTERNATIVE, SUMMARY ADJUDICATION
 1                                               ORDER
 2         The Court having considered the parties’ Stipulation To Allow The Parties Until
 3   January 15, 2019, To File Amended Briefs In Connection With Defendants’ Motion For
 4   Summary Judgment Or, In The Alternative, Summary Adjudication, and good cause
 5   appearing therefore, the Court hereby accepts the Stipulation by the parties.
 6

 7   IT IS HEREBY ORDERED:
 8         1. The parties will have up through and including January 15, 2019, to file amended
 9               briefs in connection with Defendants’ Motion for Summary Judgment or, in the
10               alternative, Summary Adjudication, to reflect changes from the filing of the Joint
11               Statement of Undisputed Facts.
12

13
     IT IS SO ORDERED.
14
        Dated:     January 8, 2019                     /s/ Lawrence J. O’Neill _____
15
                                               UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20
21
22
23
24
25
26
27
28
                                                       2
      __________________________________________________________________________________________________
       ORDER RE JOINT STIPULATION TO ALLOW THE PARTIES UNTIL JANUARY 15, 2019, TO FILE AMENDED
           BRIEFS IN CONNECTION WITH DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN THE
                                   ALTERNATIVE, SUMMARY ADJUDICATION
